Case 1:19-ap-01151-VK     Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03    Desc
                          Main Document    Page 1 of 21



1    CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
2    NOREEN A. MADOYAN (SBN 279227)
     Noreen@MarguliesFaithLaw.com
3    MARGULIES FAITH LLP
     16030 Ventura Boulevard, Suite 470
4    Encino, CA 91436
     Telephone: (818) 705-2777
5    Facsimile: (818) 705-3777

6    Attorneys for Creditor, Darren Kessler
7

8                          UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
9                            SAN FERNANDO VALLEY DIVISION

10   In re                                     Case No.: 1:19-bk-11696-VK
11   PETER SELTZER,                            Chapter 7
12                                             Adv. No.: 1:19-ap-01151-VK
                                     Debtor.
13
                                               PLAINTIFF DARREN KESSLER’S
14   DARREN KESSLER,                           OPPOSITION TO DEFENDANT / DEBTOR
                                               PETER SELTZER’S MOTION TO DISMISS
15                                  Plaintiff, COMPLAINT FOR THE DENIAL OF
                                               DISCHARGE
16   v.

17   PETER SELTZER,                         Hearing:
                                            Date: April 29, 2020
18                               Defendant. Time: 2:30 p.m.
                                            Place: Courtroom 301
19                                                 United States Bankruptcy Court
                                                   21041 Burbank Blvd
20                                                 Woodland Hills, CA 91367
21

22

23

24

25

26

27

28
Case 1:19-ap-01151-VK                   Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03                                Desc
                                        Main Document    Page 2 of 21


1
                                                TABLE OF CONTENTS                                                               Page
2

3
     I.         INTRODUCTION ....................................................................................................... 1
4
     II.        SUMMARY OF FACTS THAT MUST BE ACCEPTED AS TRUE ............................ 3
5
     III. THE LEGAL STANDARD GOVERNING A RULE 12(b)(6) MOTION
6
            TO DISMISS .............................................................................................................. 7
7
     IV. ARGUMENT .............................................................................................................. 8
8
           A.      The Allegations of the Complaint are Sufficient to Establish a Plausible
9                  Claim for Relief with Respect to the Non-Dischargeability of
10                 Kessler's Debt .................................................................................................... 10
11         B.      The Allegations of the Complaint are Sufficient to Establish a Claim for
12                 Relief with Respect to the Denial of Debtor’s Discharge ............................... 13
13   V.         CONCLUSION ........................................................................................................ 16
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                        i
Case 1:19-ap-01151-VK              Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03                               Desc
                                   Main Document    Page 3 of 21


1                                               TABLE OF AUTHORITIES
     CASES                                                                                                                Page
2
     Ashcroft v. Iqbal,
3       556 U.S. 662 (2009) ................................................................................................... 7
4    Atlantic Corp. v. Twombly,
         550 U.S. 544, 570 (2007) ........................................................................................... 7
5
     Bennett v. Schmidt,
6      153 F.3d 516, 518 (7th Cir. 1998) .............................................................................. 9
7    Classic Auto Refinishing v. Marino (In re Marino),
        37 F.3d 1354, 1357 (9th Cir. 1994) .......................................................................... 10
8
     Fanucchi & Limi Farms v. United Agri Products,
9       414 F.3d 1075, 1082 (9th Cir. 2005) .......................................................................... 9
10   Fritz v. Charter Twp. Of Comstock,
         592 F.3d 718, 722 (6th Cir. 2010) ............................................................................ 10
11
     Hensley Mfg. v. ProPride, Inc.,
12     579 F.3d 603, 609 (6th Cir. 2009) ............................................................................ 10
13   Lazy Y Ranch Ltd. v. Behrens,
        54 F.3d 580, 588 (9th Cir. 2008) ................................................................................ 8
14
     Moss v. United States Secret Service,
15     572 F.3d 962, 969 (9th Cir. 2009). ............................................................................. 7
16   Sparrow v. United Air Lines, Inc.,
       216 F.3d 1111, 1113 (D.C. Cir. 2000) ........................................................................ 9
17
     Polich v. Burlington Northern, Inc.,
18      942 F.2d 1467, 1472 (9th Cir. 1991) .......................................................................... 8
19   United States v. SmithKline Beecham, Inc.,
        245 F.3d 1048, 1052 (9th Cir. 2001) .......................................................................... 8
20

21

22

23

24

25

26

27

28

                                                                  ii
Case 1:19-ap-01151-VK               Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03                                  Desc
                                    Main Document    Page 4 of 21


1    STATUTES                                                                                                                 Page

2    11 U.S.C. § 523 ............................................................................................................... 9

3    11 U.S.C. § 523(a)(2) .................................................................................................... 11

4    11 U.S.C. § 523(a)(2)(A)................................................................................................ 10

5    11 U.S.C. § 523(a)(4)(a) ................................................................................................ 11

6    11 U.S.C. § 523(a)(6) .................................................................................................... 13

7    11 U.S.C. § 727 ............................................................................................................... 9

8    11 U.S.C. § 727(a)(2) .............................................................................................. 13, 15

9    11 U.S.C. § 727(a)(4) .................................................................................................... 14

10   11 U.S.C. § 727(a)(5) .................................................................................................... 15

11   11 U.S.C. § 1112(b) ......................................................................................................... 1

12

13
     RULES                                                                                                                    Page
14
     Federal Rule of Civil Procedure 12(b)(6) ............................................................. 1, 2, 7, 8
15
     Federal Rule of Civil Procedure 15(a)(2) ......................................................................... 8
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    iii
Case 1:19-ap-01151-VK       Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03             Desc
                            Main Document    Page 5 of 21



1    TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES BANKRUPTCY
2    JUDGE; AND DEFENDANT AND HIS COUNSEL OF RECORD:
3           Plaintiff Darren Kessler (“Plaintiff” or “Kessler”) respectfully submits this
4    Memorandum of Points and Authorities in opposition to “Defendant’s Notice of Motion
5    and Motion to Dismiss Complaint” (the “Motion”, Dkt. no. 5), filed by Debtor / Defendant,
6    Peter Seltzer (“Debtor” or “Defendant”) under Fed. R. Bank. P. 7012 and Fed R. Civ. P.
7    12(b)(6). As detailed below, the Motion lacks all merit, and Plaintiff submits that the
8    Motion should be denied in its entirety.
9                                                   I.
10                                         INTRODUCTION
11          The first sentence of the Statement of Facts to the Motion reveals that the Debtor
12   is the “owner and principal of Resurgent Business Consulting LLC.” See Motion, 11:1-2.
13   Without reading anything further, this statement in and of itself should prompt the Court
14   to deny the Motion in its entirety, and potentially even grant summary judgment in favor
15   of the Plaintiff, as it reveals yet another entity which the Debtor failed to disclose on his
16   schedules., which schedules and amended schedules were all executed by the Debtor
17   under penalty of perjury.
18          As the Court likely recalls when it entered the Order converting the Chapter 11
19   case to a Chapter 7 case,1 the Debtor filed his original bankruptcy schedules
20   intentionally omitting nine (9) entities that he was the 100% owner. Then, two months
21   later when he filed amended schedules (only because Plaintiff conducted massive
22   discovery and uncovered the Debtor’s intentional and fraudulent omissions) did the
23   Debtor disclose an additional nine entities that he owned and controlled. Now, the
24   Debtor discloses yet another entity that he failed to list in his schedules and amended
25   schedules.
26   ///
27
     1
28    See “Order Granting Creditor Darren Kessler’s Motion to Convert Chapter 11 Case to
     Chapter 7 Pursuant to 11 U.S.C. § 1112(b)”, Dkt. no. 98, “Conversion Order”.
                                                    1
Case 1:19-ap-01151-VK      Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03           Desc
                           Main Document    Page 6 of 21



1           The remainder of the Motion: (1) is boilerplate language of the rules governing
2    12(b)(6) motions in general and provides no plausible explanation why the claims should
3    be dismissed; (2) simply provides improper, conclusory sentences asserting that the
4    Complaint fails to meet the Rule 9 fraud pleading requirements; and (3) ignores the
5    detailed facts in the underlying Complaint (and as this Court found meritorious in
6    entering the Conversion Order) regarding the Debtor’s numerous intentional and
7    knowing misrepresentations, omissions and outright falsehoods in his schedules
8    (including his amended schedules), and his intentional concealment of monies, transfers
9    and many bank accounts from this Court and creditors – all which articulate and support
10   why the Debtor should not be entitled to a discharge.
11          The Motion woefully ignores the detailed factual allegations in the Complaint
12   demonstrating that the Debtor failed to disclose the total extent of insurance proceeds
13   received and expended without bankruptcy court authority, the complete extent of his
14   voluminous business interests, the millions of dollars the Debtor transferred in the
15   months leading up to the Petition Date to hinder, delay and defraud creditors, including
16   at least $275,000 in the 3 months pre-Petition Date, and the evidence regarding the
17   Debtor’s income received from his interests in various business entities.
18          Most tellingly, the Motion ignores the fact that none of this information would not
19   have come to light, if not for Kessler’s various 2004 motions, granted by this Court,
20   which revealed the true extent of Debtor’s financial condition.
21          The allegations in the Complaint and associated exhibits must be taken as true
22   evidence of the cumulative and continuous pattern of the Debtor’s tortious conduct
23   regularly commingling, depositing, disbursing and transferring funds of the Debtor among
24   and between his various business entities.
25          Even after the bankruptcy filing, the Debtor continued such behavior severely
26   detrimental to this Estate and creditors (including Kesler), as evidenced by the Trustee’s
27   Motion for Contempt and the Debtor’s failure to comply with the Conversion Order,
28   failure to cooperate with the Trustee and her counsel, and failure to turnover all funds

                                                  2
Case 1:19-ap-01151-VK       Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03             Desc
                            Main Document    Page 7 of 21



1    held in the DIP accounts as of the conversion date – funds which are still outstanding
2    and owing to the Trustee.
3           The Motion to Dismiss is baseless, and without any merit. It is merely a method
4    for the Debtor to cause needless delay and further expense to the Plaintiff. Plaintiff
5    respectfully requests that the Motion be denied in its entirety, with prejudice. In the
6    alternative the Court finds any merit to any relief sought in the Motion, then Plaintiff
7    requests leave to amend the Complaint.
8                                                       II.
9                  SUMMARY OF FACTS THAT MUST BE ACCEPTED AS TRUE
10          The relevant factual contentions of the complaint (the “Complaint”, Adv. Dkt. No.
11   1), must be taken as true and interpreted in the light most favorable to the Plaintiff.
12   Eichenberger v. ESPN, Inc., 876 F.3d 979, 981 (9th Cir. 2017). They are summarized
13   here below.
14          On July 9, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief
15   under chapter 11 of the Bankruptcy Code, commencing the Bankruptcy Case. See
16   Complaint, ¶ 7 Prior to the Petition Date, the Debtor executed and delivered a written
17   promissory note, agreeing to borrow and subsequently pay back the sum of $800,000
18   (the “May Note”). Id., ¶¶ 8-9. Shortly thereafter, the Debtor and Plaintiff agreed to modify
19   the May Note, and entered into a new written promissory note, whereby the Debtor
20   agreed to personally repay to the Plaintiff the sum of $800,000, as well as an equity
21   interest in ACC Enterprises, LLC. by October 1, 2017 (the “October Note”). Id., ¶¶ 13-15.
22   In August 2015, yet again, the Debtor reaffirmed that he would pay back to the Plaintiff
23   the sums he personally owed to Plaintiff. Id. ¶ 17. The Debtor defaulted in his
24   performance of the October Note by failing to pay the note in full when due. Id. ¶ 18.
25          The allegations describe, inter alia, that the Debtor intentionally failed to file
26   accurate bankruptcy schedules, including false amended schedules filed over two
27   months later (only due to accurate information discovered by Kessler from non-debtor
28   parties), filed tardy and inaccurate Monthly Operating Reports (MORs), and improperly

                                                    3
Case 1:19-ap-01151-VK       Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03          Desc
                            Main Document    Page 8 of 21



1    transferred funds both pre- and post-Petition Date. All of the Debtor’s actions and
2    inactions were done to hinder, delay and defraud the Bankruptcy Estate, the Court, and
3    creditors (including Kessler).
4           With respect to the Debtor’s inaccurate schedules, he only filed Amended
5    Schedules once the Plaintiff filed multiple 2004 motions and received documents which
6    revealed the Debtor’s true financial position. Id. ¶ 38. Indeed, this Court noted this fact
7    as part of the Court’s findings of fact in entering the Conversion Order. In total, the
8    Debtor’s Amended Schedules disclosed the following, which were not included in the
9    Original Schedules:
10             a. Transfer of $50,000 to Brian Burr (Schedule A/B, Item 30)
11             b. Four of Debtor’s litigation claims against third parties (Schedule A/B, No.
12                 33)
13             c. Amended Statement of Financial Affairs (“Amended SOFA”) – Item 4 -
14                 $6,850 gross income in the last calendar year for operating a business
15             d. Amended SOFA – Item 5 - $150,000 received in the last year from a legal
16                 settlement
17             e. Amended SOFA – Item 15 - $300,000 in claimed property damaged in the
18                 November 2018 Woolsey fire
19             f. Amended SOFA – Item 18: Two transfers including a $550,000 transfer to
20                 Neil Harris in February 2019 as an alleged “business investment” to be
21                 repaid and $50,000 transfer to Brian Burr “temporarily” in May 2019
22             g. SOFA – Item 27 – the Debtor disclosed an additional nine (9)
23                 businesses in which he had an interest within the 4 years prior to the
24                 Petition Date that he omitted from his original Schedules. (These amended
25                 disclosures do not list an entity known as, “Resurgent Business Consulting
26                 LLC”, which the Debtor just disclosed for the first time in his Motion.
27                 Id. at ¶ 40.
28

                                                  4
Case 1:19-ap-01151-VK       Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03         Desc
                            Main Document    Page 9 of 21



1           The Debtor also tardily filed almost every Monthly Operating Report, as evidenced
2    by the Chart below.
3         Monthly MOR               Date Filed           Approx. Amount of Time Late-Filed
          July 2019 MOR             Sept. 18, 2019       33 days late
4         Amended July 2019         Nov. 15, 2019        3 months late
5         Aug. 2019                 Sept. 25, 2019       10 days late
          Amended Aug. 2019         Nov. 15, 2019        2 months late
6         Sept. 2019                Nov. 15, 2019        2 months late
          Oct. 2019                 Nov. 15, 2019        n/a
7         Nov. 2019                 Dec. 16, 2019        1 day late

8           The July and August MORs reflect that the Debtor retained an account under the

9    name of 2305 LLC, as well as under Indiana Texas Management, neither of which were

10   designated “debtor-in-possession” accounts. The Debtor owned and controlled these

11   entities and accounts, and used both accounts to transact for general personal expenses

12   (i.e. gas, restaurants, travel, utilities, car payments, etc.) without any oversight by the

13   United States Trustee or authorization from this Bankruptcy Court (due to the Debtor’s

14   intentional omission from his Schedules and non-disclosure). Id. at ¶ 43.

15          The September and October 2019 MORs reflect, among other things, that the

16   Debtor:

17                 On September 11, 2019 (post-Petition Date), Debtor received an alleged

18                  insurance proceeds’ check in the amount of $134,162.70;

19                 On September 23, 2019, the Debtor made a cash withdrawal of $9,510

20                  with no explanation provided (rendering the 2305 LLC account closed);

21                 On September 12, 2019, the Debtor closed his Wells Fargo debtor in

22                  possession (DIP) account and opened a new account at Union Bank;

23                 On September 19, 2019, the Debtor paid $15,000 to “tactical mitigation” for

24                  purported home damage repairs; and

25                 On October 23, 2019, the Debtor paid an additional $15,000 for/to “price

26                  lift” for alleged home repair.

27   Id. at ¶ 47.

28

                                                     5
Case 1:19-ap-01151-VK       Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03       Desc
                            Main Document    Page 10 of 21



1            Plaintiff discovered that the Debtor maintained a bank account, in Debtor’s name,
2    at Chase during the pendency of this bankruptcy and immediately prior to the Petition
3    Date that was not disclosed. Id. at ¶ 52. Specifically, on or about May 21, 2019, the
4    Debtor received over $178,750 in insurance proceeds. Only $126,000 of these funds
5    were deposited into the DIP account, as the Debtor withdrew $40,000 on May 29, 2019
6    (for “Tactical Mitigation Services”), an additional $9,866.64 on the day prior to the
7    Petition Date, and further $2,832 after the Petition Date on July 23, 2019 (together, the
8    “Insurance Proceed Transfers”). Id. at ¶ 53. The Debtor did not obtain any Court order
9    authorizing the post-petition transfers or use of the Insurance Proceed Transfers. Id. at
10   ¶ 49.
11           The Debtor also has (or had) a Wells Fargo Bank account held in the name of
12   2305 LLC (the “2305 WF Account”), an entity he owned and controlled, which was not
13   disclosed by the Debtor, and only discovered through the information produced by third
14   parties pursuant to Kessler’s 2004 Motions. Id. at ¶¶ 55-57.
15           From the 2305 WF Account, the Debtor made the following withdrawals and/or
16   transfers between March 2019 and the Petition Date, none of which were disclosed in
17   the Debtor’s Original Schedules or Amended Schedules (together, the “Pre-Petition
18   Transfers”):
19              March 18, 2019: Wire to ETF Management in the sum of $150,000;
20              April 19, 2019: Wire to Harris Ritoff in the sum of $100,000;
21              May 20, 2019: Two withdrawals in the sum of $28,000 and $7,000,
22               respectively; and
23              May 28, 2019: One withdrawal in the sum of $4,000.
24   Id. at ¶ 58.
25           Under penalty of perjury, the Debtor asserts in Amended SOFA No. 4 that the
26   Debtor received $250,000 in income for the calendar year 2018, and no other income,
27   and further asserts in SOFA No. 27 the Debtor’s interest in ACG Industries, and the
28   Debtor asserts that it was shut down in 2017. Id. at ¶ 59-60.

                                                   6
Case 1:19-ap-01151-VK      Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03              Desc
                           Main Document    Page 11 of 21



1           A review of the Debtor’s Indiana Texas Management Frost Bank statements from
2    March to May 2018 evidence that the Debtor received $905,000 in 2018 from ACG
3    Industries. This figure is three times (3x) greater than what the Debtor disclosed in the
4    Debtor’s Amended SOFA, and evidence that ACG Industries was still operating in 2018,
5    despite Debtor’s (false) assertions that it was shut down in 2017. Id. at ¶ 61. Again, this
6    information was intentionally not disclosed by the Debtor to hinder, delay and defraud
7    the Bankruptcy Estate, the Court and creditors (including Kessler). This information was
8    only discovered through Kessler’s significant expense in seeking and obtaining Court
9    approval of many 2004 motions and examinations of non-debtor, third parties.
10          The foregoing facts from the Complaint, coupled with the additional factual
11   allegations in the Complaint, as well as the history of the cases and the pleadings on file
12   with the Court, are sufficient to allege claims for relief for both non-dischargeability of
13   Kessler’s debt and to deny the Debtor from receiving a Discharge, and to notify the
14   Debtor, as to the circumstances giving rise to the claims in the Complaint.
15                                                 III.
16      THE LEGAL STANDARD GOVERNING A RULE 12(b)(6) MOTION TO DISMISS
17          To withstand a motion made pursuant to Fed. R. Civ. P. 12(b)(6), a complaint
18   must contain “enough facts to state a claim to relief that is plausible on its face.” Bell
19   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The requisite degree of plausibility
20   was clarified in Ashcroft v. Iqbal, 556 U.S. 662 (2009):
21          A claim has facial plausibility when the plaintiff pleads factual content that
            allows the court to draw the reasonable inference that the defendant is
22          liable for the misconduct alleged. The plausibility standard is not akin to a
            “probability requirement,” but it asks for more than a sheer possibility that a
23          defendant has acted unlawfully.
24   Id. at 1949 (citing Twombly, 550 U.S. at 556-70). The Ninth Circuit has further explained
25   the Iqbal plausibility standard: “In sum, for a complaint to survive a motion to dismiss, the
26   non- conclusory ‘factual content,’ and reasonable inferences from that content, must be
27   plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. United States
28   Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).

                                                    7
Case 1:19-ap-01151-VK       Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03              Desc
                            Main Document    Page 12 of 21



1           Under Rule 12(b)(6), a court tests the sufficiency of the factual allegations and
2    evaluates whether a plaintiff is entitled to offer evidence to support the claims, not
3    whether a plaintiff will ultimately prevail. This is true even if “actual proof of those facts is
4    improbable” and “a recovery is very remote and unlikely.” Twombly, 550 U.S. at 556
5    (internal quotation marks and citation omitted). The court’s “inquiry is limited to the
6    allegations in the complaint, which are accepted as true and construed in the light most
7    favorable to the plaintiff.” Lazy Y Ranch Ltd. v. Behrens, 54 F.3d 580, 588 (9th Cir.
8    2008). Courts also are instructed to “draw on [their] judicial experience and common
9    sense” in determining whether the allegations are sufficiently plausible to survive a
10   motion to dismiss. Iqbal, 556 U.S. at 679.
11          Although the Complaint and the allegations therein are sufficient for the Claims for
12   Relief plead, Rule 15(a)(2) of the Federal Rules of Civil Procedure states that “[t]he court
13   should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).
14   “Dismissal without leave to amend is improper unless it is clear, upon de novo review,
15   that the complaint could not be saved by any amendment.” Polich v. Burlington Northern,
16   Inc., 942 F.2d 1467, 1472 (9th Cir. 1991). “[L]eave to amend should be granted unless
17   the district court 'determines that the pleading could not possibly be cured by the
18   allegation of other facts.”’ United States v. SmithKline Beecham, Inc., 245 F.3d 1048,
19   1052 (9th Cir. 2001) (citation omitted). To the extent this Court believes further facts
20   should be plead (which Plaintiff respectfully submits no further facts are needed or
21   required), leave to amend should be freely given.
22                                                  IV.
23                                            ARGUMENT
24          The Motion to Dismiss does not make any credible argument that the allegations
25   in the Complaint are unclear or do not meet the pleading standards required. To the
26   contrary, the allegations of fraud taken directly out of the Complaint (and detailed in
27   Section II above), are in fact detailed and specific. That is, there are specific allegations
28

                                                    8
Case 1:19-ap-01151-VK      Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03             Desc
                           Main Document    Page 13 of 21



1    of the Debtor’s actions perpetrating a fraud on the Plaintiff, as well as the Court, the
2    Bankruptcy Estate, and all of the Debtor’s creditors.
3           As detailed in the Complaint, above and further discussed below, the Debtor
4    intentionally failed to fully disclose the extent of his financial conditions. The Debtor
5    knowingly made false statements to Plaintiff to induce the loaning of funds and inactions
6    to collect on the funds, including false promises and representations to repay the
7    Plaintiff, which Plaintiff relied upon to his detriment and caused Plaintiff damages.
8    Debtor committed defalcations while acting in fiduciary capacity, as he took distributions
9    from ACC which he failed to account for, failed to repay the obligations to the Plaintiff,
10   and all while he was acting in a fiduciary capacity to creditors, including Kessler. The
11   Debtor converted Kessler’s funds willfully and maliciously, knowing that his actions
12   would damage Kessler. The Debtor’s intentional acts and inactions support allowing the
13   Plaintiff to seek a complaint for non-dischargeability of debt as plead in the Complaint
14   under 11 U.S.C. § 523.
15          Further, the Debtor’s schedules, amended schedules, and pleadings filed with the
16   Court, all under penalty of perjury, are knowingly and intentionally filled with inaccuracies
17   and false oaths (including the failure to disclose millions of dollars in pre- and post-
18   Petition Date transfers), as well as an unexplained loss of assets – all of which support a
19   denial of the Debtor’s Discharge under 11 U.S.C. § 727.
20          Plaintiff need not prove evidentiary facts or set forth a complete and convincing
21   picture of the alleged wrongdoing: “A complaint is not required to allege all, or any, of the
22   facts entailed by the claim.” Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998)
23   (emphasis in original); Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir.
24   2000); Fanucchi & Limi Farms v. United Agri Products, 414 F.3d 1075, 1082 (9th Cir.
25   2005). Moreover, Rule 8 merely requires a “short and plain statement of the claim
26   showing that the pleader is entitled to relief." But the purpose of notice pleading under
27   Rule 8 is to "give the defendant fair notice of what the plaintiff's claim is and the grounds
28

                                                   9
Case 1:19-ap-01151-VK      Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03              Desc
                           Main Document    Page 14 of 21



1    upon which it rests.” Classic Auto Refinishing v. Marino (In re Marino), 37 F.3d 1354,
2    1357 (9th Cir. 1994) (internal citations omitted).
3           Allegations that are well-pleaded must only “give notice to the defendant as to
4    what claims are alleged,” and must contain “‘sufficient factual matter’ to render the legal
5    claim plausible, i.e. more than merely possible.” Fritz v. Charter Twp. Of Comstock, 592
6    F.3d 718, 722 (6th Cir. 2010) (citing Iqbal, 556 U.S. 662, at 677 (2009)). 13.
7    Nevertheless, “this standard does not require ‘detailed factual allegations.’” Hensley Mfg.
8    v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (citing Twombly, 550 U.S. at 555).
9    14. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for
10   more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at
11   678. 15. “A claim has facial plausibility when the plaintiff pleads factual content that
12   allows the court to draw the reasonable inference that the defendant is liable for the
13   misconduct alleged.” Hensley Mfg., 579 F.3d at 609 (quoting Iqbal, 556 U.S. at 678)
14   (internal quotation marks omitted).
15          A.     The Allegations of the Complaint Are Sufficient to Establish a
16                 Plausible Claim for Relief with Respect to the Non-Dischargeability of
17                 Kessler’s Debt
18          Plaintiff has pled sufficient factual allegations to state a plausible claim that the
19   Debtor’s actions and failure to disclose are subject to a non-dischargeability action.
20                  i. First Claim for Relief – Fraud Based Upon False Pretenses, False
21                         Representations, and Actual Fraud 11 U.S.C. § 523(a)(2)(A)
22          As outlined in the Complaint and above, the Plaintiff lays out the Debtor’s false
23   representations to the Plaintiff, as well as those statements made in pleadings filed with
24   the Superior Court for the State of California, in the State Court Action. Specifically,
25   Kessler attached copies of emails affirming the Debtor’s obligations to the Plaintiff.
26          The First Claim for Relief outlines the Debtor’s false representation regarding his
27   intent to pay back the $800,000 owed to the Plaintiff, and further his representations
28   regarding the same, including email affirmations and statements made within the State

                                                   10
Case 1:19-ap-01151-VK      Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03              Desc
                           Main Document    Page 15 of 21



1    Court Action. The written communications between the Plaintiff and Defendant clearly
2    articulate the Plaintiff relied on the truth of such representations, regarding the ability to
3    repay and the viability of the transaction, when lending monies to the Debtor. The
4    Defendant attempts to argue that no specifics regarding the communications and
5    promises to repay were provided by Kessler, but emails affirming the Debtor’s intent to
6    repay are attached to the Complaint, as Exhibit D.
7           Furthermore, the Complaint articulates that in case commonly known as the
8    Superior Court for the State of California, County of Los Angeles, Case No.
9    19VECV00346, styled Darren Kessler v. Pete Seltzer (the “State Court Action”), and
10   before the Court in that State Court Action, the Defendant unequivocally stated that the
11   company in which Plaintiff was to receive distributions and an equity interest did not
12   even exist at the time Plaintiff was induced to transfer (and did transfer) funds to
13   Defendant. Such assertions are abundantly clear that the Debtor induced the Plaintiff to
14   execute the May and November Note under false pretenses with the intent to deceive
15   and defraud, especially if no entity was in existence.
16          Finally, the Complaint outlines that Kessler relied on the Defendant’s
17   representations to repay, and the viability of ACC Enterprises, and therefore suffered
18   damages in excess of $800,000 based on such statements. See Complaint, ¶¶ 17, 64-
19   68. As such, Kessler has pled sufficient allegations to support the claims for relief
20   against the Plaintiff under Section 523(a)(2).
21               ii. Second Claim for Relief – Defalcation by a Fiduciary - 11 U.S.C.
22                   §523(a)(4)(a)
23          The Complaint also outlines specific facts regarding the Second Claim for Relief
24   for defalcation by a fiduciary. Specifically, Kessler has outlined that the Defendant
25   agreed to ensure that the amount at issue was held and agreed to be repaid at a later
26   date. The Debtor’s own schedules reveal that the entities which were to provide the
27   payout to Kessler generated enough monies to be paid to Kessler, however, the Debtor
28   who was a fiduciary of such funds failed to ensure payments to Kessler and instead took

                                                   11
Case 1:19-ap-01151-VK        Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03         Desc
                             Main Document    Page 16 of 21



1    the funds for himself. As such, the Debtor breached his fiduciary duties owed to the
2    Plaintiff, by failing to account and hold the funds entrusted to him by Kessler, and ensure
3    repayment to Kessler. Kessler suffered exemplary damages as a result.
4           The Defendant’s Motion states blindly that there is no trust or fiduciary
5    relationship between the parties. The allegations that a fiduciary relationship existed
6    between the Parties is a factual claim to be taken as true by this Court in the context of
7    this Motion. A mere conclusory statement to the contrary by the Debtor is without any
8    merit for this Motion. Specifically, the Complaint provides that Plaintiff took possession
9    of the funds and promised to repay Kessler in a timely manner, as evidenced by the
10   promissory agreement attached to the Complaint as Exhibit A and B. Further, as
11   outlined in paragraphs 75-78 of the Complaint, the Plaintiff alleged that:
12             By taking possession of the Principal, Defendant agreed to act as Plaintiff’s
13              agent for purposes of ensuring that the Principal was repaid to Plaintiff in
14              accordance with the terms of the May Note and October Note.
15             Based upon Debtors Original Schedules and Amended Schedules and bank
16              statements, Defendant received over $90,000 from ACC and $905,000 from
17              ACG which should have rightfully been used by the Debtor to re-pay Plaintiff.
18              Rather than convey the Principal to Plaintiff, Defendant deposited these funds
19              into an account in the name of “Indiana Texas Management.”
20             The accounts of Indiana Texas Management were controlled by the Debtor.
21             While acting in his fiduciary capacity, and in conscious disregard of Plaintiff’s
22              rights, Defendant breached his fiduciary duties to Plaintiff by among others,
23              failing to properly accounts for the Principal and refusing to repay the Principal
24              back to the Plaintiff pursuant to the terms of the October Note.
25          Id. at ¶75-78.
26          Any attempts by Debtor to argue the merits of the claims are not well-taken and
27   are inappropriate in the Motion. As such, when looking at the four (4) corners of the
28

                                                  12
Case 1:19-ap-01151-VK        Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03            Desc
                             Main Document    Page 17 of 21



1    Complaint, and taking such allegations as true, the claim is clearly supported and must
2    stand.
3                  iii. Third Claim for Relief – Willful and Malicious Injury by the Debtor to
4                      the Property of Another Entity 11 U.S.C. §523(a)(6)
5             With respect to the claims articulated for willful and malicious injury, the
6    Defendant argues that the Plaintiff has failed to articulate a tort claim, however the
7    Plaintiff alleges at ¶ 89 of the Complaint, the Defendant’s “conduct and acts amount to
8    conversion of Plaintiff’s property.” The Plaintiff has thus articulated a tortious claim for
9    relief, and further has explained in detail how the Debtor took such funds and used them
10   for his own use and benefit (see ¶ 87 of the Complaint), and thereby causing Plaintiff’s
11   damages. Specifically, the Complaint outlines that although the Debtor’s schedules
12   reveal that the Debtor received funds from ACC Enterprises (upon which he had control),
13   he failed to turn over such profits to the Plaintiff, which were rightfully owed, thus
14   amounting to conversion of funds. Id. at ¶78. Defendant exercised control and
15   ownership over the funds owing to Kessler, inconsistent with the real owner's right of
16   possession. As such, this claim for willful and malicious injury must survive the Motion
17   as well.
18            B.     The Allegations of the Complaint are Sufficient to Establish a Claim
19                   for Relief with Respect to the Denial of Debtor’s Discharge
20                  i. Fourth Claim for Relief – Transfer of Property of the Debtor Prior to
21                     and after the Petition Date 11 U.S.C. § 727(a)(2)
22            As outlined in detail within the Complaint and above, the Debtor has made
23   numerous transfers of Property both prior to and after the Petition Date. Specifically,
24   only after Kessler subpoenaed multiple records was it revealed that the Debtor used two
25   of his wholly owned corporations – 2305 LLC and Indiana Texas Management as his
26   own personal piggy bank. Specifically, the Complaint outlines that within the six (6)
27   months prior to the Petition Date, the Debtor disposed of almost $1 million dollars worth
28   of cash assets, within such a short period of time. See Complaint, ¶97.

                                                    13
Case 1:19-ap-01151-VK      Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03            Desc
                           Main Document    Page 18 of 21



1           Furthermore, a review of the bank records in this case reveal that from the
2    Debtor’s 2305 WF Account, the Debtor made the following withdrawals and/or transfers
3    between March 2019 and the Petition Date, none of which has been disclosed in the
4    Debtor’s Original Schedules or Amended Schedules):
5              March 18, 2019: Wire to ETF Management in the sum of $150,000;
6              April 19, 2019: Wire to Harris Ritoff in the sum of $100,000;
7              May 20, 2019: Two withdrawals in the sum of $28,000 and $7,000,
8               respectively; and
9              May 28, 2019: One withdrawal in the sum of $4,000.
10          Id. at 58.
11          The Motion makes no clear or cognizable argument as to why this claim should
12   be denied. Rather, it appears to argue that in some type of “Hail Mary” attempt that all of
13   the above assets and funds were not property of the Estate, because the funds
14   belonged to 2305 and/or Indiana Texas Management – two entities that were wholly
15   owned by the Debtor, and used as Debtor’s personal piggy bank during the course of
16   and prior to the Bankruptcy Case. Finally, Debtor’s argument that such transfers were
17   “failed investments” are not supported by any factual basis and are not supported by any
18   legal theory. If they really were failed investments, why were they never listed on the
19   schedules until Kessler obtained and received documents from non-debtor, third parties
20   reflecting such transfers. As such, this claim for relief should be denied its entirety.
21               ii. Fifth Claim for Relief – Knowing and Fraudulently Made a False Oath
22                   - 11 U.S.C. §727(a)(4)
23          With respect to this claim for relief, the Defendant’s Motion assertions that the
24   Complaint offers no actual facts, but merely the Defendant’s own, unsupported “belief”
25   that Defendant did not make a “knowing and fraudulent false oath” is just another
26   example of this Debtor’s bad faith with respect to the claims alleged and his behavior in
27   the Bankruptcy Case. The Debtor made numerous false oaths within his schedules, the
28   amended schedules, at the 341(a), within the MORs, and in his pleadings - each of

                                                  14
Case 1:19-ap-01151-VK        Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03           Desc
                             Main Document    Page 19 of 21



1    which are outlined in detail within the Complaint. Specifically, the Debtor outlines at
2    ¶101 of the Complaint that the following statements, all made under penalty of perjury,
3    which were false oaths:
4              a. No income from employment or operation of a business in 2019 (SOFA.
5                  No. 4);
6              b. No payments to insiders within the one year prior to the Petition Date
7                  (SOFA No. 7-8);
8              c. No gifts within the two (2) years prior to the Petition Date (SOFA No. 13):
9              d. No loss or insurance coverage from theft, fire or other disaster (SOFA No.
10                 15);
11             e. No transfers within the 2 years prior to the Petition Date (SOFA No. 18)
12             f. No financial institutions closed within the one year prior to the Petition Date
13                 (SOFA No. 20);
14             g. Only listed an interest in three business entities – ITM (Indiana Texas
15                 Management), 2305 LLC and Jakdyl LLC (SOFA No. 27).
16          The Debtor’s failure to list was simply Debtor’s attempt to conceal asset and
17   interests from the Estate’s creditors, which rise to the non-dischargeability pursuant to 11
18   U.S.C. § 727(a)(2).
19               iii. Sixth Claim for Relief – Failure to Explain Loss of Assets - 11 U.S.C.
20                   § 727(a)(5)
21          Finally, with respect to this claim for relief, the Defendant’s main assertion that the
22   failure to explain the dissipation of over $100,000 worth of assets is “not a significant
23   loss.” That is the type of incomprehensible logic that this Debtor operates upon, which
24   for creditors such as Kessler who are seeking payout of their claims after years and
25   years of the Debtor’s shenanigans, is simply unfathomable.
26          This Debtor has still not proved that the monies purportedly spent for “home
27   repairs” were actually paid for such repairs, which the Plaintiff has pled with specificity,
28   including the date and amount of various transactions:

                                                   15
Case 1:19-ap-01151-VK      Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03              Desc
                           Main Document    Page 20 of 21



1                  a. August 27, 2019 - $66,010 for “price lift”;
2                  b. September 23, 2019, made a cash withdrawal of $9,510;
3                  c. September 19, 2019 paid $15,000 to “tactical mitigation”; and
4                  d. October 23, 2019, paid an additional $15,000 for “price lift” home repair.
5           Id. at 107.
6           The Debtor’s argument that the Defendant simply scraped together the claims is
7    simply not true, as the loss of Estate assets, namely the insurance funds, without any
8    explanation is sufficient grounds for denial of a Debtor’s discharge in its entirety.
9           The Debtor has recently revealed, now in more recent pleadings filed with the
10   Court, that further significant funds are required for home repairs, which further supports
11   the Plaintiff’s argument that the insurance funds were dissipated with, and not used for
12   the purposes for which they were intended or as alleged by the Debtor. As such, the
13   Debtor’s argument that the amounts at issue are “not significant” and that the Plaintiff
14   failed to provide sufficient detail and allegations is simply incorrect.
15          As outlined in the Complaint and above, the Plaintiff outlines the Debtor’s false
16   representations to the Plaintiff, as well as the numerous false statements made
17   throughout the course of this Bankruptcy Case, in detail, that do not warrant a dismissal
18   of this Complaint for failure to state a claim.
19                                                     V.
20                                          CONCLUSION
21          The Motion to Dismiss filed by Defendant is not well taken. It is merely a method
22   causing needless delay and further expense to the Plaintiff.               Plaintiff accordingly
23   requests that the Motion be denied in its entirely, with prejudice. In the alternative that
24   the Court finds any merit to any relief sought in the Motion, then Plaintiff respectfully
25   request an opportunity for leave to amend the Complaint.
                                                  MARGULIES FAITH, LLP
26   DATED: April 15, 2020
                                                  /s/ Craig G. Margulies .
27                                                Craig G. Margulies
                                                  Noreen A. Madoyan
28                                                Attorneys for Creditor, Darren Kessler

                                                   16
            Case 1:19-ap-01151-VK                  Doc 9 Filed 04/15/20 Entered 04/15/20 17:29:03                                     Desc
                                                   Main Document    Page 21 of 21



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled PLAINTIFF DARREN KESSLER’S OPPOSITION TO
DEFENDANT / DEBTOR PETER SELTZER’S MOTION TO DISMISS COMPLAINT FOR THE DENIAL OF DISCHARGE
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On April 15, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

ATTORNEY FOR DEFENDANT: Kathleen C Hipps kathleen.hipps@gmlaw.com,
silvia.cerna@gmlaw.com;lorraine.corrales@gmlaw.com
ATTORNEY FOR PLAINTIFF: Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
ATTORNEY FOR PLAINTIFF: Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
UST: United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 15, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JUDGE: In accordance with the Administrative Amended Order 20-02, dated 4/1/2020, No Judges’ copy will be mailed.
DEFENDANT: Peter M. Seltzer – 4179 Prado de la Puma, Calabasas, CA 91302

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on                     , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 15, 2020                             Vicky Castrellon                                    /s/ Vicky Castrellon
 Date                                        Printed Name                                       Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
